PER CURIAM.
This is a personal injury matter arising out of a rear end collision, resulting in a whiplash injury. The jury verdict was in the sum of $1,500.00, just in excess of the alleged special damages. Subsequent to final judgment, the trial judge granted a motion for new trial upon the ground of:
******
“ * * * it having appeared to the Court that the verdict of the jury was for approximately the amount of special damages submitted by Plaintiff and that the testimony in the trial was uncontroverted that Plaintiff had suffered some pain and that his injury would have at least some effect on him in the future, and the Court being of the opinion that the jury disregarded or did not consider the aforementioned elements of damages, * * * ”
******
The defendants have appealed and urge error in the trial court’s order in this regard. We concur, and reverse upon the authority of City of Miami v. Smith, Fla. 1964, 165 So.2d 748; and remand the cause to the trial court with instructions to reinstate the judgment for $1,500.00 in plaintiff’s favor.
Reversed and remanded, with directions.